KAUS, P. J.
I respectfully dissent. The transcript of the tape-recorded interrogation of defendant is 20 pages long, but one only has to read part of page 1 to realize that any later statement was obtained in clear violation of the principles set forth in People v. Fioritto (1968) 68 Cal.2d 714, 718-719 [68 Cal.Rptr. 817, 441 P.2d 625] and People v. Pettingill (1978) 21 Cal.3d 231, 237-241 [145 Cal.Rptr. 861, 578 P.2d 108]. I quote:
“Defendant: What’s happenin’, what’s happenin’ now? Officer: Say what? Defendant: I do no talkin’. Officer: You’re not doing any *29talkin’. What? Defendant: I do no talkin’. Officer: Okay. Defendant: I just wanna call my attorney and let him know where I’m at. Officer: No problem. Defendant: And then I wanna go lay down.. . [unintelligible]. Officer: Okay. Can I read you your rights.? Defendant: Yeah. Officer: I have to do that whether you’re going to talk or not. Defendant: Yeah. After that we’re not gonna talk to you none.” (Italics added.) The officer then continued to talk to defendant by reciting the Miranda formula. For awhile, defendant insisted that he was “gonna be quiet” and “gonna keep [his] right to remain silent” and, again, that he wanted to talk to an attorney. Defendant’s loquaciousness however got the better of him and pretty soon the interrogator had what he wanted.
It seems to me that there were at least four places in the quoted portion of the transcript where, on Fioritto-Pettingill principles, the interrogation should have ceased. I know of no rule that the police have a right to keep the conversation going by giving the suspect his Miranda warning in the hope that one thing will lead to another and that, in spite of his firm resolve to “do no talkin’” the suspect will do just that.
Appellant’s petition for a hearing by the Supreme Court was denied July 23, 1980. Bird, C. J., was of the opinion that the petition should be granted.